251 F.2d 959
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRIBORO CARTING CORPORATION, and Building Material Truck Drivers, Chauffeurs and Helpers, Local 282, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, Respondents.
No. 171.
Docket 24789.
United States Court of Appeals Second Circuit.
Argued February 7, 1958.
Decided February 7, 1958.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Jerome D. Fenton, Gen. Counsel, Stephen Leonard, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Frederick U. Reel, Morris A. Solomon, Attys., N. L. R. B., Washington, D. C., for petitioner.
Hecht & Easton, New York City (Henry J. Easton, New York City, of counsel), for respondent Triboro Carting Corp.
Samuel J. Cohen, New York City (Samuel J. Cohen and Donald S. Winograd, New York City, of counsel), for respondent Union.
Before MEDINA, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Petition granted in open court.